Citation Nr: 1235843	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spondylosis with myelopathy, to include arm, hand and leg numbness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Waco, Texas.  It was remanded by the Board for additional development in November 2011, and has now been returned to the Board for appellate disposition.

The issues of entitlement to service connection for posttraumatic stress disorder, sleep apnea, and erectile dysfunction secondary to hypertension and diabetes have been raised by the record, however, they are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate and immediate consideration.  
    

FINDING OF FACT

Cervical spondylosis with myelopathy was not demonstrated until years after the Veteran's separation from active duty, and it was not caused or made worse by a disease or injury in service.  


CONCLUSION OF LAW

Cervical spondylosis with myelopathy was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection

The Veteran contends that his cervical spine disorder and associated neurological symptoms onset during his military service or was caused by that service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection can also be granted for certain diseases, including organic disorders of the nervous system, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The service treatment records note that the Veteran reported a seven day history of neck and clavicle pain in January 1978.  According to the Veteran at that time, it originally felt like he had slept wrong.  There was no history of injury or prior pain in that area.  He was diagnosed with rule out muscle strain and prescribed pain medication.  There was no follow up for this incident.  

In November 1981 the Veteran was seen with a complaint of a stiff neck.  The Veteran reported that he slept on his neck.  He reported that had been stiff on the right side of his neck for one day.  He was prescribed neck relaxing and osteopathic manipulation therapy.  There was no follow up for this complaint.  

A 1983 service treatment record entry indicates that the Veteran had a painful cyst on the back of his neck.  He was prescribed moist warm heat for three days.  

There were no further complaints or treatments related to neck pain during his military service from 1983 through his discharge in March 1992.  Several physical examinations document no neck problems and a normal neck.  The Veteran's December 1991 retirement physical examination did not document any problems with his neck, and his head, face, neck, and scalp were marked "normal."  There was no evidence of myelopathy at any time during the appellant's active duty service.

After service, there were very few documented complaints of neck pain.  The Veteran had a VA general medical examination in June 1997 at which time he presented numerous complaints but none related to his neck.  Physical examination of the neck in June 1997 revealed that it was supple and nontender.

The first complaints related to the neck were complaints presented in 2004 of positional numbness and tingling in the arms and right side of the Veteran's body.  These complaints were eventually diagnosed as cervical spondylosis with stenosis, and myelopathy.  

A VA neurosurgeon in December 2005 diagnosed cervical spondylosis with stenosis, and noted that the appellant had a few episodes of trauma, to include being rear ended a year or so prior to examination.  

The Veteran initially filed a claim seeking entitlement to service connection for the numbness and tingling sensations as symptoms of peripheral neuropathy.  A claim of service connection for left upper extremity peripheral neuropathy was denied in August 2005.  In February 2008, the Board denied entitlement to service connection for right upper and lower extremity peripheral neuropathy.  

In 2006, the Veteran claimed that he had hurt his neck in-service, and he asserted that his cervical stenosis and myelopathy were related to that injury,  It was also noted in the medical record that the Veteran was in a motor vehicle accident in 2004. 

At his May 2011 hearing the Veteran testified that he believed that his cervical spondylosis with myelopathy was related to his military service because he went to the medical clinic on duty and complained of neck pain.  He testified did not seek more medical treatment in service because he was on flight status and did not want to be grounded.  He testified that he did not seek treatment after he got out of service in 1992 because he was in good physical condition at that time.  He testified that all the injuries and pain that he claimed over the years occurred five or six years after he got out of the military.  The Veteran testified that he was exposed to G forces as a helicopter pilot and he had over 1,200 hours of flight time.  Prior to that he was in the airborne unit and he had about twenty jumps plus five to qualify.  He denied ever actually injuring his neck during a jump but testified that there were times he had to stay in a crouched position for long periods of time.  He testified that he spent a lot of time marching, climbing, and carrying heavy loads.  He believed that these factors could be related to his current neck problems.  

In a May 2011 treatment record, the Veteran's primary care physician opined that it likely that the appellant's current neck pain was related to the neck pain that he experienced in service.  No rationale was provided for this conclusion.  It is not clear what, if any, evidence was reviewed by the Veteran's physician in connection with the opinion other than a recent MRI showing multiple level herniated discs.

In December 2011, VA obtained a neurology opinion to address the etiology of the Veteran's neck pain.  The examiner noted that the Veteran had reported a history of numbness and tingling in the extremities since about March 2004.  He first presented with this problem in November 2004.  Initially, the symptoms were only present when the Veteran was lying down.  The Veteran related that he was in a vehicle accident in 2004 when his car was struck in the rear while at a red light.  At the December 2011 examination, the Veteran claimed that he had numbness and tingling since 2002, prior to the accident, but it became worse after the accident.  The evidence, however, shows that numerous treatment records and a prior written statement prepared by the Veteran all date the onset of his symptoms to 2004 and his assertion of symptoms since 2002 is therefore not credible.  

The examiner related that electrodiagnostic testing showed no evidence of peripheral neuropathy or carpal tunnel syndrome.  The Veteran had magnetic resonance imaging of the cervical spine which showed moderate to severe cervical spinal stenosis at C3-4, and significant cervical spinal stenosis from C3 down to C7.  The Veteran was also shown to have myelomacia at C3-4, the site of the greatest stenosis.  He was seen by neurosurgery in December 2005 when hyperreflexia was noted.  The Veteran's symptoms got worse over time.  A neurologic examination showed weakness suggestive of long tract, corticospinal pattern weakness of the right upper and lower extremities, and hyperreflexia persisted.  

After examining the Veteran, the examiner diagnosed cervical stenosis with myelomacia at C3-4.  The examiner ascribed the Veteran's hyperreflexia and right hemiparesis to the myelomacia at C3-4.  It was opined that it was most likely that the recurrent episodes of numbness and tingling, which were resolved by positional change, represented cervical spinal stenosis.  

The examiner opined that the Veteran's service as a helicopter pilot, paratrooper, or infantryman did not cause his cervical spinal stenosis.  The examiner found that the medical record implied the onset of the nocturnal numbness episodes the same year that the Veteran had a motor vehicle accident in which he was rear-ended.  It was opined that an accident can cause spinal trauma when there is cervical spinal stenosis.  The examiner opined that it was not possible to associate the Veteran's neurological symptoms, which he now claimed onset in 2002, with his military service which ended in 1992.  The accident in 2004 was judged to be consistent with the onset of these symptoms.  There is no documentation of any kind of injury during military service which could be related to the cervical spinal stenosis.  The examiner noted that cervical spinal stenosis is often an age-related phenomenon through cumulative wear and tear as appears to be the case with respect to the Veteran.  

The evidence preponderates against finding that the Veteran's cervical disorder is related to his military service.  The Veteran had only two documented complaints of neck pain or stiffness, with one additional complaint about a painful cyst on the neck, in his 20 years of military service.  The last in-service complaint was presented nearly nine years before his discharge, and his separation examination revealed normal findings.  The first documented postservice symptoms involving the neck were numbness and tingling on the right side and in the left upper extremity, which began about the same time as a vehicle accident in 2004, approximately 12 years after service.  This was ultimately determined to be caused by cervical myelopathy and spinal stenosis.  Chronic complaints of neck pain were not documented until after the diagnosis of cervical spinal stenosis and myelopathy was made, explaining the Veteran's numbness symptoms.  While the Veteran may now claim that he had neck pain since service, his claims are not credible given that there is no documentation of a chronic neck condition prior to 2004, notwithstanding that the Veteran sought treatment and compensation for numerous other complaints.  It is more credible to believe that if the appellant was having chronic problems with his neck prior to 2004, he would have reported those symptoms when he was treated for other disorders.

The Veteran first sought to obtain service connection for the numbness and tingling secondary to his diabetes.  He only advanced the complaint of neck pain after that claim was unsuccessful and these symptoms were determined to be associated with a cervical spine disorder.  

While the Veteran's primary care physician opined that neck pain was likely related to service, that opinion is less probative then that of the December 2011 VA examiner who was a neurologist.  The Veteran's primary care physician did not indicate what, if any, documentation was reviewed in connection with formulating his opinion and did not provide any rationale for his conclusion.  It also appeared to be based on an unsupported history of chronic neck pain in and since service.  In contrast, the VA examiner reviewed the service and post-service treatment records documenting the onset of the numbness and tingling sensation in 2004, around the same time as a postservice vehicle accident.  The examiner reasoned that there was no injury in service which would be responsible for cervical spinal stenosis.  He observed that cervical spinal stenosis may be age related, that a vehicle accident could cause trauma to the spine when cervical spinal stenosis is present, and that the Veteran's neurological symptoms were consistent with the accident.  The examiner found no relationship between the nature of the appellant's military duties and his development of a neck disorder.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

As the most probative evidence preponderates against the claim, the appeal must be denied.


ORDER

Entitlement to service connection for cervical spondylosis with myelopathy is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


